Per Curiam.

We think the justice below had-no power to modify, the. judgment as he did/ and for that reason it should he reversed. • We also think that the question put to the plaintiff on cross-examination, “ Didn’t you know as a clbakmaker from an experience of four years when a. man is hired for a certain time a writing is given, and if a writing is not given! he is hired from week to .week? ” should have been allowed, as it had some bearing upon his credibility in view of -the nature of the ¡arrangement with the defendants to which he testified. ",
' Judgment reversed and a new trial ordered, with costs to the appellants to abide the event. j
Present:. Beekman, P, J., Gildersleevé andfGiEGERicH, JJ.
■Judgment reversed and new trial ordered, with costs to appellants to abide event. • ' !